DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “initiating polymerization of the polymer layer”.  The limitation is unclear and confusing as initiating polymerization is required to create the polymer layer so that it is not expressly clear what is “initiating polymerization of the polymer layer”.
Claim 9 requires “the first article and second article are provided by a method comprising providing a solid substrate comprising a surface comprising polymerizable moieties”.  The limitation is unclear and confusing as the first article and second article in the instant invention are not provided as part of a single solid substrate but each are provided as a separate solid substrates (i.e. is claim 9 directed to at least one of the first article and second article are provided by a method comprising providing a solid substrate comprising a surface comprising polymerizable moieties or is claim 9 directed 
Claim 13 recites the limitation “the polymer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the substrate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the polymer layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim as neither claim 1 nor 15 require both articles, i.e. claim 15 directed to providing at least one article, comprise a polymer layer.
Claim 15 recites the limitation “the solid substrate” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 requires “overlaying the mold within the polymer layer”.  The limitation is unclear and confusing wherein the specification describes filling the mold with the polymer layer (e.g. Paragraph 0058), i.e. overlaying the polymer layer within the mold, but not overlaying the mold within the polymer layer so that it is unclear what is required by to overlay a mold within a polymer layer.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf, Jr. (U.S. Patent 4,938,831).
Wolf, Jr. discloses a method of making a polymeric device, the method comprising: (a) providing: a first article (12) having a first surface; and a second article (10) having a second surface; (b) and (c) contacting the first surface with a radical forming initiator (photoinitiator), polymerizable monomers, and polymer to create a polymer layer (i.e. layer comprising polymer); (d) attaching the second surface of the second article to the polymer layer; and (e) initiating polymerization of the polymerizable monomers of the polymer layer such that the first article is bonded to the second article (Figure and Column 6, line 59 to Column 8, line 19).
Regarding claim 4, Wolf, Jr. teaches the polymer layer (following polymerization of the N-vinyl pyrrolidone) comprises poly(vinylpyrrolidone) (Column 6, line 59 to Column 8, line 19) (or alternatively, the polymer layer following polymerization of acrylamide monomers comprises polyacrylamide, 
Regarding claims 3, 7, and 8, Wolf, Jr. teaches the polymerizable monomers comprise a polyethylene glycol (“PEG”) comprising triethylene glycol dimethacrylate (Column 2, line 45 to Column 3, line 2 and Column 7, lines 7-34) and wherein the polymer layer comprising PEG is considered (like that in the instant invention) to have anti-biofouling properties.  
Claims 1, 9, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Tooren et al. (U.S. Patent Application Publication 2017/0044337).
Van Tooren discloses a method of making a polymeric device, the method comprising: (a) providing: a first article (12) having a first surface; and a second article (15) having a second surface; (b) contacting the first surface with a radical forming initiator (32); (c) contacting the first surface with polymerizable monomers (M) to create a polymer layer (by polymerizing a first portion of the monomers); (d) attaching the second surface of the second article to the polymer layer; and (e) initiating polymerization of (at least a second portion of the monomers of) the polymer layer such that the first article is bonded to the second article (Figures 1-4 and Paragraphs 0006-0007, 0021, 0026, 0034, 0039, 0060, 0061, 0064, 0067, 0068, 0074, and 0076-0081).
Regarding claim 9, the first article taught by Van Tooren is provided by a method comprising providing a solid substrate (12) comprising a surface comprising polymerizable moieties (30) (Paragraph 0067), and the second article taught by Van Tooren is provided by a method comprising providing a solid substrate (15) comprising a surface comprising polymerizable moieties (Paragraph 0076).
Regarding claim 10, Van Tooren teaches the solid substrate of the first article comprises polycarbonate, polyether ether ketone, etc. (Paragraphs 0021, 0026, 0034, and 0039).

Regarding claim 14, Van Tooren teaches the first article comprise a polymerizable moiety covalently attached to the/a substrate (Paragraphs 0060 and 0078)

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DeSimone et al. (U.S. Patent Application Publication 2009/0281250).
DeSimone discloses a method of making a polymeric device, the method comprising: (a) providing: a first article (5012 or 406) having a first surface; and a second article (5002, 5004 or 404) 
In the event it is somehow considered DeSimone does not necessarily anticipate claim 1 as set forth above the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method of making a polymeric device as taught by DeSimone comprises a method of making a polymeric device, the method comprising: (a) providing: a first article (5012 or 406) having a first surface; and a second article (5002, 5004 or 404) having a second surface; (b) and (c) contacting the first surface with a composition (5014 or 408) comprising a radical forming initiator (of a photo and a thermal radical forming initiator) and polymerizable monomers (of photocurable monomers/(macro)monomers and thermally curable monomers/(macro)monomers and functional monomers) and including an initial photocure or thermal cure (of the photocurable monomers/(macro)monomers or the thermally curable monomers/(macro)monomers) to create a polymer layer; (d) attaching the second surface of the second article to the polymer layer; and (e) initiating polymerization of the polymer layer (initiating 
Regarding claim 2, DeSimone teaches some applications call for surface(s) of the device to have low binding characteristics obtained by a hydrogel coating (Paragraph 0493) so that DeSimone is considered to teach or make prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polymer layer comprises a hydrogel coating/hydrogel outer surface on at least surfaces that form a part of microchannels of the polymeric device so that the surfaces have low binding characteristics as directed by DeSimone.
Regarding claim 3, DeSimone teaches the polymer layer has anti-biofouling properties (Paragraph 0529).
Regarding claim 4, DeSimone teaches attachment of peptides to surface(s) of the device for functionalizing microchannels of the device (Paragraphs 0271, 0329, and 0409) so that DeSimone is considered to teach or make prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polymer layer comprises peptides attached on at least surfaces of the layer that form a part of microchannels to functionalize the microchannels as directed by DeSimone.
Regarding claim 7, DeSimone teaches the polymerizable monomers comprise a polymerizable polyethylene glycol (“PEG”) (Paragraph 0358).
Regarding claims 9, 10, 12, and 14, DeSimone teaches the second article is provided by providing a solid substrate (404) comprising a surface comprising polymerizable moieties (uncured functional groups/monomers).  DeSimone further teaches the first article is provided by providing a solid substrate 
Regarding claim 13, DeSimone teaches at least one of the articles, i.e. the second article, comprises one or more microfeatures of microchannels in a/the polymer (Figures 3 and 4 and Paragraph 0271).
Regarding claims 15 and 16, DeSimone teaches providing at least one article, e.g. the second article, comprises providing a mold (5006 and/or 5008) having one or more microfeatures, overlaying such as by casting a polymer layer so that the microfeatures of the mold are within the polymer layer (the limitation rejected in as much as it is currently understood see the 35 USC 112 rejection above), and initiating polymerization, and removing the mold wherein the mold comprises polydimethyl siloxane (“PDMS”) (Paragraphs 0088, 0263, 0265, and 0326)
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone in view of Tang et al. (U.S. Patent Application Publication 2009/0136982).
DeSimone is described above in full detail.  In the event it is considered DeSimone does not necessarily teach the polymer layer comprises a hydrogel the following rejection is made.  It is known in the same art the interior surfaces of the device are coated with hydrogel to render the surfaces hydrophilic as taught by Tang (Abstract and Paragraphs 0011, 0056, 0057, and 0075) consistent with that taught by DeSimone (described above and see paragraph 0493).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polymer layer taught by DeSimone comprises a hydrogel coating at least on surfaces that form a part of microchannels to render the interior surfaces of the device hydrophilic, i.e. the polymer layer comprises a hydrogel outer surface, as is known in the art as taught by Tang consistent with that taught by DeSimone.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone optionally in view of Bruneaux et al. (U.S. Patent Application Publication 2012/0145277).
DeSimone is described above in full detail.  DeSimone does not expressly teach the polymer layer (408 or 5014) comprises one or more microchannels.  However, DeSimone teaches the device is multilayered including one or more layers comprising one or more microchannels (Paragraphs 0275, 0294, 0326, and 0393 and “In some embodiments this process is repeated multiple times to form a multilayer device” and for example two layers as shown in Figures 4 and 11), and DeSimone further teaches the first article is a flat template (5012) to form a flat layer wherein DeSimone further teaches templates are patterned to form a layer with microchannels (Figure 11 and Paragraphs 0126, 0129, 0140, and 0326).  It is further known in the same art the device is multilayered is that the device includes three or more layers (11-14) each comprising microchannels and including layers (12, 13) comprising microchannels facing each other to form microchannels of increased height as evidenced by .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone in view of Stephens et al. (U.S. Patent Application Publication 2006/0228386).
DeSimone is described above in full detail.  DeSimone teaches the polymerizable PEG comprises polymerizable PEG methacrylate (Paragraph 0358) without expressly teaching triethylene glycol dimethacrylate wherein polymerizable PEG methacrylate as is known in the art includes triethylene glycol dimethacrylate as evidenced by Stephens (Paragraph 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polymerizable PEG methacrylate taught by DeSimone is triethylene glycol dimethacrylate as is conventional and well understood predictable polymerizable PEG methacrylate as is known in the art as evidenced by Stephens.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone in view of Boschetti et al. (U.S. Patent Application Publication 2003/0218130).
DeSimone is described above in full detail.  DeSimone teaches providing the solid substrate of the first article comprises functionalizing a polymeric substrate with hydroxyl groups and coupling a trichlorosilane coupling agent through the hydroxyl groups (Paragraphs 0288-0291) without expressly teaching (3-acryloxypropyl) trichlorosilane wherein trichlorosilane coupling agent as is known in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746